 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDVan Leer Containers,Inc.andUnited Steelworkersof America,AFL-CIO. Case 15-CA-9720May 18, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 21, 1989, Administrative Law JudgeGeorge F. Mclnerny issued the attached supple-mental decision. The Respondent filed exceptionsand a supporting brief. The Union filed a brief inopposition to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Van Leer'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge found that the Respondent inspired a newspaper article, thatthis articlewas designed to intimidate voters, and that the Respondentsupplied information for the article beyond the quoted portions. Al-though we agree with the judge's conclusion that the Union's letter ofNovember 30, 1984,was prompted by this article,we do not rely on hisfinding that the article was itself instigatedby theRespondent2We affirm the judge's conclusion that the Respondent'sObjection 2 iswithout merit,on the basis that the evidence presented at the hearingfails to support the Respondent's contention that Union RepresentativeCoker engaged in coercive conduct First, we have affirmed the judge'screditing of Coker's testimony establishing that he did not make the state-ments the Respondent claims were made at a preelection union meeting.We also affirm the judge's conclusion that the Union'sNovember 30,1984 letter was not coercive.In doing so,as noted above,we do not relyon his finding that the Respondent instigated the newspaper article whichprompted this letter Further, we do not rely on his discussion of theeffect of the letter on employees,because "thesubjectivereactions of em-ployees are irrelevantto thequestion of whether or not there was objec-tionable conduct"Picoma Industries,296 NLRB 498,499 (1989).We relyinstead on our conclusion that the letter,read as a whole, provides anunambiguous explanation of the Union's legal obligation to represent onlyemployees who have selected it as their representative-an explanationgiven, not gratuitously,but in response to questions raised by communi-cations to employees from sources other than the Union.Finally, in viewof our affirmance of the judge's crediting Coker's testimony concerninghis statements at the preelection meeting and our conclusion with respectto the Union'sNovember 30 letter, we find the circumstances here distin-guishable from those inA. Rebello Excavating Contractors,219 NLRB 329(1975),United BroadcastingCo. of New York,248NLRB 403 (1980), andWilley's Express,275 NLRB631 (1985),on which the Respondent primar-ily relies.Containers, Inc.,Canton,Mississippi, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.Charlotte N.White, Esq.,for the General Counsel.Robert P. Casey, Esq. (Murphy, Smith & Polk),of Chica-go, Illinois, for the Respondent Employer.Frank G. Shuler, Jr., Esq. (Cooper, Mitch, Crawford, Kuv-kendall & Whatley),of Birmingham, Alabama, for theCharging Party Petitioner.SUPPLEMENTAL DECISION ON REMANDI.BACKGROUND: THE REPRESENTATION CASEGEORGE F. MCINERNY, Administrative Law Judge.Van Leer Containers, Inc. (the Respondent or the Em-ployer) is a Delaware corporation which maintains aplant in Canton, Mississippi, where it is engaged in themanufacture of steel cans and containers.' This plant hadbeen owned by Inland Steel Container Co. (Inland). Thelatter company also maintained a plant in New Orleans,Louisiana. In 1983, the Regional Director for Region 15(Regional Director) issued a complaint against Inland al-leging refusals to bargain contrary to the provisions oftheNational Labor Relations Act (the Act), includingtransfer of work to the Canton, Mississippi facility with-out proper bargaining with the United Steelworkers ofAmerica (the Union).2 After the issuance of the com-plaint, and before any decision on the complaint was en-tered by an administrative law judge or the Board, theCanton plant was sold by Inland to the Employer here,Van Leer Containers, Inc.3Later, on October 10, 1984, and while the case wasstillpending, the International Union filed a petition inCase 15-RC-7126, attempting to obtain an election for aunit of employees in a unit described as follows:All production and maintenance employees em-ployed by the Employer at its Canton, Mississippilocation including truck driver.Excluded: Office clerical,' technical and profes-sional employees, guards, watchmen, group leadersand supervisors as defined in the Act.4An election was conducted among the employees inthis unit by Region 15 on December 4, 1984, which re-sulted in 52 votes for the Union and 34 votes against theUnion. The Employer filed a number of objections toconduct affecting the results of the election, including, asiAll of this background material is taken from the record in this caseand consists of undisputed facts or citations from opinions of the NationalLabor Relations Board (the Board), or the United States Court of Ap-peals for the Seventh Circuit (the Court).2 Case l5-CA-8983. The Union in that case is a local, No. 2179, of theUnion in this case, the International. I will refer to both as "the Union"here.a There were no allegations by the Regional Director that this sale vio-lated the Act, or that Van Leer was related to Inland as an alter ego, ora single employer,single-integrated enterprise, successor employer, orotherwise. The Inland Steel case eventually was dismissed by the BoardInland Steel Container Co.,275 NLRB 929 (1985), affil. 822 F.2d 559 (5thCir 1987)fl There has been no question about the appropriateness of this unit298 NLRB No. 82 VAN LEER CONTAINERSObjection 2, the allegation that "During the criticalperiod, agents and representatives of the Union threat-ened and coerced employees by letters and statementsthat the Union would continue its efforts on behalf of an-other group of employees represented employees at theEmployer's plant unless the Employer's employees se-lected the Union as their bargaining representative."In a report on objections dated January 16, 1985, theRegional Director described the basis for the Employer'sObjection 2 as "that Petitioner threatened the Employ-er's employees that if it lost the election at the Employ-er's facility in Canton,Mississippi Petitionerwould at-tempt, through the unfair labor practice charge in InlandSteelContainer Co., Case 15-CA-8983, to either havethe employees' jobs in Canton transferred back to NewOrleans [where the Inland Steel plant was shut down] orin the alternative, utilize its efforts to have laid-off em-ployees in New Orleans replace those at the Employer'sfacility in Canton, as part of the remedy in Case 15-CA-8983. The Employer contends that it was the Petitionerwho referred employees to this unfair labor practicecharge, and theorizes that this alleged conduct by Peti-tioner amounts to a coercive threat of job loss unless theCanton employees select Petitioner as their representa-tive, and thereby obtain Petitioner's support and effortson their behalf."The Employer submitted several affidavits from em-ployees and a letter from union representative HubertCoker dated November 30, 1984, in support of its posi-tion on this objection.On the basis of this evidence, together with an affida-vit from Coker and an analysis of campaign materialsdistributed by the Employer, as well as Coker's Novem-ber 30 letter, the Regional Director found "no substantialor material issues raised by Employer's Objection No.2," and overruled the objection. Noting that the Employ-er had not specifically requested a hearing in this matter,the ;Regional Director recommended that there was nobasis for the conduct of a hearing on these objections.The Regional Director's recommendations were adopt-ed by the Board in an unpublished decision dated June21, 1985, ands the Union was certified as the statutorybargaining representative of the employees in the above-described unit.III.BACKGROUND: THE UNFAIR LABORPRACTICE CASEHaving thus been certified by the Board,the Union re-quested the Employer to bargain collectively in regardto wages and other terms and conditions of employment.The Employer refused,whereupon the Union filed thecharge in the instant case, 15-CA-9720,on July 18, 1985.On August 1, 1985,the Acting Regional Director issueda complaint in the case, alleging an unlawful refusal tobargain.The Employer,now also the Respondent, filed atimely answer,inwhich it admitted that it refused to"bargainwith the Union in order to obtain judicialreview of the certificationdatedJune 15, 1985."5 One member would have directed a hearing on Objection 2 I notethat the Employer's exceptions to the Regional Director's report and ac-companying brief, are not included in the record of this case601On August 27, 1985, the General Counsel filed withthe Board a Motion to Transfer and Continue the Casebefore the Board, and Motion for Summary Judgment.On September 18, 1985, the Board ordered that the casebe transferred to and continued before it in Washington,D.C.The Respondent then, on October 15, 1985, filed withthe Board a response to the General Counsel's Motionfor Summary Judgment. The Board in a decision datedApril 30, 1986,6 found no merit in the Respondent's con-tention that, in the representation case, the Board im-properly relied on the Regional Director's ex parte in-vestigation of the Employer's objections to conduct of-,fecting the results of the election. The Board response tothiswas that, "in evaluating the objections, the RegionalDirector assumed the truth of the Company's evidenceoffered in support of its objections rather than relying onhis 'own evaluation of controverted facts gathered fromthe investigation.Accordingly, he properly denied ahearing on the objections. Cf.Anchor Inns v. NLRB, 644F.2D 292 (3rd Cir. 1981)." The Board granted the Gen-eralCounsel'sMotion for Summary Judgment, and or-dered Respondent to bargain with the Union.III.THE REMANDAs it had stated was its intention, the Respondentsought judicial review of the Board's decision in theUnited States Court of Appeals for the Seventh Circuit.This court concluded7 that the allegations by the Em-ployer (referred to in the Court's decision as Van Leer)raised substantial and material factual issues; that VanLeer had proffered a prima face case of coercion basedon statements attributed to a union official8 whichwould, if accepted as true, would warrant setting asidethe election; and that Van Leer was entitled to an evi-dentiary hearing on Objection 2. The matter thereuponwas remanded to the Board for such evidentiary hearing.FINDINGS OF FACTThe case was further remanded by the Board to theRegional Director to arrange and issue notice of a hear-ing directed to be held before an administrative lawjudge designated by the chief administrative law judge,for the limited purpose stated in the court's opinion. Thejudge was ordered, on the conclusion of the hearing, toprepare acid serve on the parties a decision containingfindings of fact, conclusions of law, and recommenda-tions.Pursuant to this order, I was selected to hear thismatter. A hearing was arranged by the Regional Direc-tor for February 1, 1989, in Canton, Mississippi, at whichall parties were represented by counsel, and had the op-portunity to present testimony and documentary evi-6 279 NLRB 675 (1986).7 841 F.2d 779 (7th Car 1988).9 Based onaffidavits stating that Industrial Union Department Repre-sentativeHubert Coker had told employeesin a letterdated November30, 1984, and at a union meeting, that if the Union lost the election atCanton, the Union would support the New Orleans workers involved inthe Inland Steel Container case, therebyendangeringthe jobs of Cantonemployees 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdence, to examine and cross-examine witnesses, to makemotions and requests, and to argue orally. At the conclu-sion of the hearing, the Union and the Company filedbriefs,which have been carefully considered.Based on the entire record, and on my observations ofthe witnesses, and their demeanor, I make the followingfindings of fact.As I indicated at the hearing, I infer and find that thequestion of the status of the New Orleans case, and thepossibility that, as a result of that case, the former em-ployees of the Inland Steel Container plant in New Orle-ans would becoming to Canton, Mississippi, to take thejobs of the Canton employees, was a matter of concernto those Canton employees in the period before the elec-tion on December 4, 1984.The next question is, how did this concern arise? Thewitnesses presented by the Company indicate that theywere concerned because of Hubert Coker's response to aquestion at a Union meeting before the election9 and/orCoker's letter of November 30.10 Coker himself testified,I believe candidly and credibly, that he, as a representa-tive of the Industrial Union Department of the AFL-CIO, was concerned primarily with organizing. Howev-er, employees had come to him with copies of docu-ments posted in the plant. These were copies of chargesin the Inland Steel Container case (see above, 15-CA-8983), the complaint issued in that case, and excerptsfrom the General Counsel's brief to the administrativelaw judge in that case. This last document bears a datereceived stamp from the Company's former law firm.11Early in that last week before the election, at a Unionmeeting onNovember 27, Coker was asked by an em-ployee if people from New Orleans could be transferred"up here." According to employee Robert Earl Wil-liams,called as a witness by the Company, Coker repliedthat if the Canton employees "did not vote for theUnion, or whatever that they would be sole-bound, obli-gated, to the peoples out of New Orleans-and then thepeople could come to Canton-." I had some problemswithWilliams' memory, since he also identified Coker'sNovember 30 letter as saying the same thing. Coker him-self denied that he told the employees at that meetingthat the New Orleans workers could get the Canton em-ployees' jobs if they wanted. Rather, Coker said he toldthe meeting on the 27th that the New Orleans employeeshad already been asked and they had declined. Only oneemployee from New Orleans had come up to Canton buthe had looked around and returned to New Orleans,having decided he did not want to come up to Canton.This response is consistent with later testimony about theNew Orleans employees. I credit Coker's account of this9 Testimony of Robert Earl Williams.'o Testimony of Roger Dewitt Ray, Cleveland Blount, and Donald W.Nall11 There was no objection to the testimony of Coker describing themanner of his receiving the documents, or to the receipt of the docu-ments themselves.Coker said he was given the documents sometime inNovember. Employee Leon Abslom McElroy, a witness for the Compa-ny, testified that he had seen copies of the complaint and brief on thebulletin board at the plant, but was equivocal about when he saw them.On the basis of this evidence, I find that the documents were posted bythe Company in the plant sometime before the last week before the elec-tion, the week of November 26.meeting over that of Williams which I found vague aswell as uncorroborated.I do think that the fact that this question was raised atthat meeting on the 27th shows that at least one personwas aware before the meeting of this real or imaginedthreat that the New Orleans workers might, as a result oftheir case against Inland Steel Container, come up totake the jobs of the Canton employees.12 There being noevidence that the question had come up before this time,and since the only evidence concerning the fact that theproblem existed at all was the posting of documents bythe Company on at least one bulletin board in the plant,I can only assume and find that the question and the con-cern it engendered, was raised by the Company.This finding is consistent with and supported by thenext incident concerning the New Orleans problem. OnNovember 29, an article in the Madison CountyHerald13 discussed in some detail the possible impact ofthe New Orleans case on the Company's Canton oper-ations.14 It is evident from a reading of this article thatthe information contained therein came from "WaltReilly, vice president, Human Relations, for" Van LeerContainers, Inc. of Chicago, IL." Describing the InlandSteelContainer case discussed above, the article states,inter alia. "It is a possibility that the Canton operationcould be shut down completely or that the 45 local plantworkers could be replaced by workers from New Orle-ans." "The National Labor Relations Board, an agent[sic] of the U.S Government, is asking the judge to orderInland Steel to restore operations at the New Orleans lo-cation or to give jobs to the New Orleans workers in theCanton plant, according to Mr. Reilly.... If the judgerules . . . them he could demand that Van Leer remedythe situation that Inland created. He could instruct thisbe done by reopening the New Orleans plant or byhiring some 45 workers from New Orleans at the Cantonplant, according to Reilly.... According to Mr. Reilly,Van Leer would not need more than one drum plant inthe southern district, which serve states from Texas toFlorida, and the Canton facility could not afford to add45 more workers to its present operations.The reporter concluded this article by asking "Howwould a vote by the Canton workers to join the gamelabor union affect their job in Canton would they beguaranteed a job here? or, if the plant moved to NewOrleans would they be offered a job in New Orleans?The judges [sic] decision can be one that will not onlyaffect the former Inland Steel workers in New Orleans,but now some 55 Canton employees."It seems clear to me that this article was prompted bythe Company with "facts" supplied by 10' company's,and included in an edition of a county newspaper only 5days before the election. The information in the articleeven beyond the quotes from Walt Reilly, must havecome from Reilly or some other company source. If evera statement was designed to produce fear and uncertain-12 After the meeting, of course, all of these attending would had beenaware of somekindof problem.12 Canton is the county seat of Madison County14 This newspaper article was offered and received as a company ex-hibit. VAN LEER CONTAINERS603ty in the minds of voters,whether simple or sophisticat-ed, it was this one.Faced with this article,Coker decided he had to coun-teract it.He prepared and sent out a letter,dated No-vember 30,to all employees in which he attempted toanalyze the various facets of the situations facing thevoters in Canton,in the light of the pending New Orle-ans decision.The critical paragraph in this letter, thefifth,reads as follows:If a majority of the employees vote No on Decem-ber 4,then we will not belegally bound by lawtorepresent the employees in Canton,Mississippi.Therefore,our sole obligation will be to the Unionmembers in New Orleans should the Judge rule inthe Steelworkers favor.I stated at the hearing that I found this paragraphsomewhat equivocal. Certainly several employees did aswell.Robert EarlWilliamssaid itwas the same asCoker's answer to the question at the unionmeeting onthe November 27, but then Williams did notrememberwhether he saw this letter before or after the election.Marion Freemen and Cleatonia Washington were vagueabout whether or not they read the paragraph, but theywere convinced that they could lose their jobs if theyvoted "yes" for the Union. Cleveland Blount was con-cerned about the letter, but he did not think that peoplefrom New Orleans were coming in to take their jobs atCanton. Donald W. Nall and Roger Dewitt Ray eachread the letter, and considered paragraph five a threatthat if the Union lost the election it would try to bringup New Orleans workers to fill their jobs.Coker did not feel that the letterwas athreat.Hestated that he was trying to help workers organize andtry to "provide the law" as best he could. "And that'sexactly what I tried to do, make the law, lay the law outthere,plain asit could be laid out."Beyond this, Coker testified that he arranged to havethree of the former Inland Steel Container workers fromNew Orleans come up to a "fish fry" on Saturday, De-cember 1, to meet with Canton employees and to assurethem that the New Orleans workers did not want theirjobs.15To conclude, if the Company had, on the basis ofCoker's November 30 letter, together with affidavits ofwitnesses,establisheda prima faciecase that the Unionhad coerced employees in the December 4, 1984 elec-tion, that prima faciecase is, inmy opinion rebutted bythe following facts. First,' I have found that the questionof the loss of jobs by the Canton employees to former15 The only company witness who attended the fish fry was Williams,and he corroborated Coker's account of what the New Orleans peoplehad told the Canton workers The New Orleans workers were quoted assaying that they were not coming to Canton to take the jobs of Cantonemployees.Inland Steelemployees from New Orleans was initiatedby the Companyin itsposting- of materials concerningthe New Orleanscaseon a company bulletin board,16and compounded by the company-inspired and clearlythreateningarticle in the Madison County Herald on No-vember 29, 6 days before the election.Second, I find that the credible testimony of Cokerrebuts any inference that he threatened employees at theunion meetingon November 27.Third, I find that, while the fifth paragraph of the No-vember 30 letter was equivocal, it had very little demon-strated effect on employees. Out ofseven witnesses pre-sented by the Company, only two, Ray and Nall, testi-fied that they viewed the paragraph as a threat. Twoother employees got -the opposite impression.FreemanandWashington said that they were concerned aboutlosingtheir jobs if they voted "yes." Williams was con-fused about the letter and the November 27 meeting,McElory didn't get the letter, and Blount didn't carewhat it said. Thus, I find that the letter was not eitherintended as a threat, based on Coker's testimony, notviewed as a threat even by thosewitnessescalled by theCompany in its presentation at this hearing.A. RebelloExcavating Contractors,219 NLRB 329 (1975);ArmourFood Co.,288 NLRB 1 (1988).Thus, I find that the Union has notengagedin coer-cive conductduringthis election campaign, and I willrecommend that Objection 2 be overruled.CONCLUSIONS OF LAW1.Van Leer Containers, Inc. is an employerengagedin commercewithin themeaning ofSection 2(2), (6), and(7) of the Act.2.United Steelworkers of America, AFL-CIO is alabororganizationwithin themeaning ofSection 2(5) ofthe Act.3.The Union has not coerced or restrained employeesin the free exercise of their choice in an election con-ducted on December 4, 1984, in Case 15-RC-7126.Basedon the entire record in this case, and pursuant tothe provision of Section 10(e) of the Act, Iissuethe fol-lowing recommended 17ORDERI recommendthat Objection 2 filed by the Companyin Case 15-RC-7126 be overruled, and that the Order ofthe Board previously entered in Case 15-CA-9720 onApril 30, 1986, 279 NLRB 675, be adopted by the Board.18I might say that any employee,or company official, would have tobe quite sophisticated,and conversant with Board procedure,to figureout what those materials meant.17 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.